Exhibit LINN ENERGY ANNOUNCES FOURTH QUARTER AND YEAR-END 2 Houston, Texas, February 25, 2010 – LINN Energy, LLC (NASDAQ: LINE) announced today financial and operating results from continuing operations for the quarter and year ended December31, 2009, and its outlook for 2010. The Company reported the following significant achievements in 2009: · Total unitholder return of more than 100 percent; · Replacement of 112 percent of production through the drillbit and workover activities at a finding and development cost of $1.59 per Mcfe (excluding price-related revisions); · Increase in proved reserves of 3 percent to 1,712 Bcfe from 1,660 Bcfe in 2008; · Increase in average daily production of 3 percent to 218 MMcfe/d from 212 MMcfe/d in 2008; · Increase in adjusted EBITDA of 10 percent to $566 million from $514 million in 2008; · Distribution coverage ratio of 1.14x; · Balance sheet with year-end borrowing capacity of $559 million, including available cash; · Current oil, NGL and natural gas production hedged approximately 100 percent on an equivalent basis for 2010 and 2011, and 65 percent of current oil production for 2012 and 2013; and · Adjusted net income of $0.41 per unit for the fourth quarter 2009 and $1.73 per unit for 2009. “LINN Energy overcame the challenging economic environment of 2009 to achieve exceptional results,” said Mark Ellis, President and Chief Executive Officer.“Through the drillbit and workover activities, we added 89 Bcfe of proved reserves – replacing 112 percent of our production at a very attractive cost of $1.59 per Mcfe.We also delivered a return to our unitholders of more than 100 percent, grew production, generated a record level of adjusted net income, strengthened our balance sheet and hedge portfolio and announced acquisitions totaling $268 million dollars.Looking forward in 2010, we are confident that increased acquisition opportunities, complemented by drilling horizontal wells in the Granite Wash play, will provide significant growth potential for the Company.” 2010 Capital Budget and Operational Overview LINN’s 2010 capital budget of $155 million has two distinct components: low-risk, low-cost maintenance activities and drilling high rate-of-return wells, including the horizontal Granite Wash program.Maintenance activity will primarily focus on workover, recompletion and optimization projects and is a continuation of a very successful 2009 program.The Company plans to drill more than 80 wells and complete more than 400 workovers and recompletions during 2010. LINN’s horizontal Granite Wash potential in the Texas Panhandle consists of approximately 70,000 gross acres (approximately 90 percent held by production) and more than 100 potential drilling locations.The industry recently started utilizing horizontal drilling technology to unlock more natural gas potential, and the results from these wells have been encouraging.The wells typically produce large volumes of condensate and NGL, which significantly increase the rate of return of these wells.Given the high rates of production, the average horizontal well generates favorable economics at current commodity strip prices.The Company believes that the Granite Wash is one of the most economic conventional plays in the United States and it will be a significant component of the Company’s 2010 capital budget.The Granite Wash horizontal drilling program will provide another significant growth driver to complement the Company’s acquisition strategy. 1 LINN has earmarked approximately one third of its capital budget to begin its Granite Wash horizontal drilling program by participating in approximately 10 wells.Given the limited geologic risk of the trend and the industry’s successful activity on acreage surrounding LINN’s position, the Company believes its horizontal wells are low-risk and should deliver high rates of return.LINN will begin its horizontal drilling program with one rig, and is poised to increase its activity and capital commitment for the area in the second half of 2010 as results are evaluated.Given the Company’s extensive inventory of horizontal well locations and increased activity levels within this play, LINN has the potential to achieve meaningful production growth. During 2009, the Company made a strategic entry into the Permian Basin through three separate acquisitions.One of the attributes of the acquisitions was the addition of attractive oil drilling opportunities, which will also be an important component of the Company’s drilling program.During 2010, the Company plans to spend approximately 20 percent of its budget to drill more than 30 low-risk infill oil development wells and perform workover, recompletion and optimization projects in the Permian Basin.LINN anticipates that operating within the Permian Basin will provide many opportunities for future bolt-on acquisitions that will enable the Company to expand this as a core operating area. Reserve Update As of December31, 2009, the Company’s estimated proved reserves were 1.7 Tcfe, and 71 percent were classified as proved developed.Proved reserves as of December31, 2009 were 36 percent oil, 19 percent NGL and 45 percent natural gas, with a standardized measure of approximately $1.7 billion.The Company estimates the PV-10 (a non-GAAP financial measure) of its proved reserves to be approximately $3.7 billion, based on its oil and natural gas hedge prices for 2010 – 2013 and strip prices as of December31, 2009, for unhedged volumes (see Schedule12). During 2009, the Company drilled 73 wells and completed more than 210 operated workover and recompletion projects – demonstrating its ability to grow organically through the addition of 89 Bcfe of proved reserves.Finding and development costs from the drillbit were $1.59 per Mcfe and the reserve-replacement ratio was 112 percent (excluding price-related revisions).Including acquisitions, the Company achieved a reserve-replacement ratio of approximately 189 percent at a reserve-replacement cost of $1.71 per Mcfe (excluding price-related revisions).The Company’s estimated reserves at year-end 2009 were based on the unweighted average of the first-day-of-the-month price for each month of $61.05 per Bbl and $3.87 per Mcf. Proved
